Citation Nr: 1002948	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 
1972, including service in Vietnam.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of November 2002 by 
the Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2007.  In November 2007, the Board 
issued a decision which confirmed the denial of the claim for 
service connection for PTSD.

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).   In November 2008, 
the Secretary of Veterans Affairs (Secretary) and the 
Veteran, through an attorney, filed a Joint Motion requesting 
that the Court vacate the Board's decision and remand the 
matter for further action.  The Court granted that motion in 
an order issued in December 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his PTSD is due to in-service 
personal assault.  38 C.F.R. § 3.304(f) provides, in 
pertinent part, that if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor.  Such evidence includes, but is not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In the Joint Motion, it was stated that "the Board did not 
make any findings as to whether or not Appellant received 
notice of the evidentiary proceedings of subsection (3) of 
Section 3.304(f)," and that "this constituted a reasons and 
bases deficiency."  The Board notes that in the previous 
Board decision of November 2007, the Board conceded that the 
notification letter which the Veteran had received did not 
identify the alternate sources of evidence specific to PTSD 
claims based on personal assault, but that this information 
was later provided in a September 2004 statement of the case.  
Nevertheless, in order to fully address the concerns raised 
in the Joint Motion, the Board finds that a remand is 
warranted for the purpose of providing the Veteran a letter 
specifically tailored to notifying him of the evidence which 
may be used to corroborate a personal assault stressor.  

The Board also notes that the Veteran's service personnel 
records reflect that he was disciplined for rule violations 
both prior to and after the alleged personal assault in June 
1970.  The Board concludes that a medical opinion should be 
obtained pursuant to 38 C.F.R. § 3.304(f) to determine if the 
appellant's in-service behavior "indicates that a personal 
assault occurred."  Such an opinion should be obtained after 
the Veteran has had an opportunity to respond to the stressor 
development letter.  

Finally, the Board notes that the Veteran has submitted 
additional items of evidence which were not previously 
considered by the RO.  In an informal hearing presentation 
dated in December 2009, the representative specifically 
stated that the Veteran did not waive his right to have such 
evidence considered by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a development 
letter in accordance with 38 C.F.R. § 
3.304(f)(3).  The letter must inform 
the Veteran that credible supporting 
evidence of a stressor related to a 
personal assault may include (1) 
"evidence from sources other than the 
veteran's service records" or (2) 
"evidence of behavior changes."  
Evidence of behavior changes following 
the claimed assault includes, but is 
not limited to, a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes 
of depression, panic attacks, or 
anxiety without an identifiable cause; 
or unexplained economic or social 
behavior changes.  Allow an appropriate 
period of time for the veteran to 
respond and/or submit additional 
evidence.

2.  Arrange for a review of the claims 
file by an appropriate VA psychiatrist 
for the purpose of obtaining an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the Veteran's behaviors in service, 
including any disciplinary problems, are 
consistent with his claimed in-service 
personal assault in June 1970 and 
indicate that a personal assault 
occurred.  The psychiatrist is requested 
to provide a rationale for all opinions 
expressed.  In offering an opinion as to 
whether any behavior changes/disciplinary 
problems indicate that the Veteran was 
personally assaulted in service, the 
psychiatrist should discuss any behavior 
changes before and after the alleged 
personal assault which is claimed to have 
occurred in June 1970.  If the 
psychiatrist finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.  

3.  If the RO concludes that a stressor 
has been demonstrated, the Veteran should 
be afforded a VA PTSD examination for the 
purpose of determining whether the 
criteria for a diagnosis of PTSD are met.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  

4.  Then, readjudicate the veteran's 
claim for service connection for PTSD.  
If the benefit sought on appeal remains 
denied, provide the veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


